A BILL in chancery for relief against a usurious contract, must show that the principal and lawful interest have been paid or tendered; and in the case of a tender, the money must be brought into Court. Crawford et al. v. Harvey, 1 Blackf. 382.
The 33d section of the R. S. 1843, p. 582, respecting “ the interest of money,” applies only to bills of discovery.
A bill in chancery showing that the complainant has no equity, may be objected to at any stage of the proceedings. Cummins v. White et al. 4 Blackf. 356.